Judgment and order affirmed, with costs. Memorandum: The coverage provisions of the policy in suit provide: “ This policy covers the legal liability of the assured as a carrier and/or bailee and/or warehouseman under tariff and/or bill of lading and/or shipping receipt issued by the assured ”. Since plaintiff adduced no evidence tending to establish that the loss for which recovery is sought came within these provisions, the court properly set aside the verdict in plaintiff’s favor and granted defendant's motion for direction of a verdict in its favor. All concur. (The judgment dismisses the complaint. The order denies plaintiff’s motion to set aside a previous order which set aside a verdict of a jury in favor of plaintiff and directed a verdict in favor of defendant for no cause of action in an action under an indemnity insurance policy.) Present — Taylor, P. J., McCurn, Larkin, Vaughan and Kimball, JJ. [See post, p. 1089.]